        CASE 0:20-cv-02066-WMW-TNL Doc. 17 Filed 09/29/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


 ANGELA CRAIG, and JENNY WINSLOW                        Civil No.
 DAVIES,

                         Plaintiffs,

 v.                                                     DECLARATION OF
                                                        REPRESENTATIVE ANGELA
 STEVE SIMON, in his official capacity as               CRAIG IN SUPPORT OF
 Minnesota Secretary of State,                          PLAINTIFFS’ MOTION FOR
                                                        PRELIMINARY INJUNCTION
                        Defendant.


      I, Angela Craig, declare as follows:

      1.     I am over 18 years of age and have personal knowledge of the below facts,

which are true and accurate to the best of my knowledge and belief.

      2.     I am the United States Representative for Minnesota’s 2nd Congressional

District. In my role, I represent more than 700,000 Minnesotans in the United States

Congress. I am a resident of Eagan, Minnesota.

      3.     I am currently running for re-election. I am the Democratic nominee to be

the Representative of the 2nd Congressional District.

      4.     This year, the general election (including for my House seat) is scheduled for

November 3, 2020.

      5.     I have organized my campaign based on the understanding that the election

for Minnesota’s 2nd Congressional District will take place on November 3, 2020, the date
        CASE 0:20-cv-02066-WMW-TNL Doc. 17 Filed 09/29/20 Page 2 of 3




set by Congress. My campaign staff and I have campaigned, accepted contributions, made

campaign expenditures, fundraised, budgeted, and advertised based on this understanding.

       6.     Voting has already started across Minnesota, including in my district. The

general election ballot includes the 2nd Congressional District race.

       7.     The Minnesota Secretary of State has announced that he will hold a “special

election” for my House seat in February 2021, pursuant to Minnesota law.

       8.     If the special election is allowed to proceed, I will be forced to keep certain

campaign resources that I would have spent before the November general election in

reserve until after the November general election. Limiting my campaign activities now to

conserve resources and/or raise additional funds for a potential special election in February

2021 will harm my ability to reach undecided voters.

       9.     If the special election is allowed to proceed, I will also be forced to expend

additional funds and time after the general election in November in order to continue my

campaign up to the special election in February 2021.

       10.    Further, if the special election is allowed to proceed, my current term in

office will expire on January 3, 2021, and I will not be able to assume office until after

February 9, 2021, the date of the special election. If I win re-election, I will have been

deprived of the ability to represent my district for more than a month. And, residents of the

2nd Congressional District will be left without representation during that period.

       11.    I am also aware that the Secretary has told voters that, if they cast a vote for

the 2nd Congressional District using general election ballots, their votes “will not be

counted.” Although the Secretary advised that “[e]ligible voters in the Second


                                              2
CASE 0:20-cv-02066-WMW-TNL Doc. 17 Filed 09/29/20 Page 3 of 3
